Citation Nr: 0314110	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  01-02 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.

3.  Entitlement to a compensable rating for residuals of a 
head injury.

4.  Entitlement to an increased rating for residuals of a 
lumbosacral spine disability, currently rated as 10 percent 
disabling.

5.  Entitlement to an increased rating for residuals of a 
cervical spine disability, currently rated as 20 percent 
disabling.

6.  Entitlement to an increased rating for residuals of a 
left knee disability, currently rated as 20 percent 
disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The appellant had active service from June 1964 to August 
1969.

This comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

Review of the record shows that the appellant has perfected 
an appeal for a compensable rating for residuals of a head 
injury.  However, in an April 2001 statement and October 2002 
statement in lieu of the VA Form 646, the appellant's 
representative indicated that the appellant did not want to 
pursue this appeal.  Nonetheless, the issue was still listed 
as a question at issue on the October 2002 document.  In 
addition, at his December 2002 hearing, while the appellant 
indicated that he instead wanted to pursue a claim of 
entitlement to service connection for residuals of a deviated 
nasal septum and rhinitis, he did not withdraw the 
substantive appeal for the issue of entitlement to a 
compensable rating for residuals of a head injury.  Given the 
foregoing and when resolving doubt in the appellant's favor, 
this issue will remain on appeal.  
At the hearing, the appellant testified that he wanted to 
pursue claims of entitlement to service connection for 
tinnitus, residuals of a deviated nasal septum and rhinitis.  
He also stated that he wanted to pursue a claim of 
entitlement to a total rating due to individual 
unemployability based on service-connected disabilities.  
These matters are referred to the RO for appropriate action.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA eliminated the well-
grounded claim requirement, expanded the duty of VA to notify 
the claimant and the representative of the information and 
evidence necessary to substantiate a claim, and enhanced VA's 
duty to assist a claimant in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  This change in the law 
applies to all claims filed on or after the date of enactment 
of the VCAA, or filed before the date of enactment and not 
yet final as of that date.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Effective February 22, 2002, new regulations amended the VA's 
Appeals Regulations and the Board's Rules of Practice.  The 
new regulations permitted the Board to obtain evidence, 
clarify the evidence, cure procedural defects, or perform any 
other action essential to appellate review in many appeals 
properly before it without remanding the case back to the RO.  
See 67 Fed. Reg. 3,099 (January 23, 2002) (codified at 
38 C.F.R. §§ 19.9, 19.31, 20.903 (2002)).  The new rules also 
permitted the Board to consider additional evidence it had 
obtained without obtaining a waiver of initial RO review from 
the appellant.  The regulatory provision 38 C.F.R. § 
20.1304(c) was removed in its entirety.

On May 1, 2003, in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) (DAV), the United States Court of Appeals for the 
Federal Circuit invalidated the regulatory provision in 
38 C.F.R. § 19.9 that allowed the Board to develop evidence 
on a claim.  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) and the amended rule codified at 38 C.F.R. 
§ 20.1304 are inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit held that section 19.9(a)(2) denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the RO for initial consideration and without 
having to obtain a waiver from the appellant of that right to 
initial review.  The Federal Circuit found that this was 
contrary to 38 U.S.C.A. § 7104(a) because the Board is 
"primarily an appellate tribunal" that decides appeals from 
the denial of veterans benefits.  The Federal Circuit also 
invalidated 38 C.F.R. § 19.9(a)(2)(ii), which requires the 
Board to provide claimants with notice required by 
38 U.S.C.A. § 5103(a), and to give claimants 30-days to 
respond.  The Federal Circuit found that the 30-day 
requirement was contrary to 38 U.S.C.A. § 5103(b), which 
provides claimants one year to submit evidence.  See 
38 U.S.C.A. § 5103(b).  Thus, there is no current regulatory 
authority permitting the Board to provide VCAA notice.  

In VAOPGCPREC 1-03, General Counsel held that the DAV 
decision does not prohibit the Board from developing evidence 
in a case on appeal, provided that it does not adjudicate the 
claim based upon any new evidence it obtains unless the 
appellant waives the right to initial RO review.  General 
Counsel also held that the DAV decision does not prohibit the 
Board from issuing the notice required by 38 U.S.C.A. 
§ 5103(a) in a case on appeal before the Board.  

However, in light of the mandates of the VCAA and DAV and 
Departmental policy and management concerns, the Board will 
remand this case to the RO to obtain the requisite additional 
development and to cure the VCAA notice deficiency.  

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken.  Stegall v. West, 
11 Vet. App. 268 (1998).   

Review of the record does not demonstrate that the appellant 
has been advised of the information and evidence needed to 
substantiate his claims and of VA's duty to assist him in 
obtaining the evidence needed to substantiate his claims.  
While the Board issued such notices prior to May 1, 2003, as 
previously indicated, in DAV, the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2)(ii), which provided the Board with the 
authority to provide the notice required by 38 U.S.C. 
§ 5103(a).  Given the invalidation of the regulatory 
authority provided by § 19.9(a)(2)(ii), this appeal must be 
remand to the RO in order to address or cure any duty to 
notify and duty to assist deficiencies.  Therefore, all of 
the issues on appeal, including the issue of entitlement to a 
compensable evaluation for residuals of a head injury, are 
being remanded for the issuance of VCAA notice.

Regarding the increased rating claims for residuals of a 
lumbosacral strain, cervical spine, left knee injury and 
bilateral hearing loss, the record shows that the appellant's 
last VA examination for compensation purposes was conducted 
in August 2000.  However, at his December 2002 hearing, the 
appellant testified that the residuals of his lumbosacral 
strain and cervical spine disabilities caused difficulty with 
performing his daily activities, including lifting, driving, 
and performing household chores.  He also testified that he 
had soreness upon repeated use.  Regarding the left knee 
disability, the appellant testified that he had increased 
locking, pain, swelling, and difficulty with weight bearing.  
With respect to bilateral hearing loss, he indicated he 
believes the disability has increased in severity.  

Given the appellant's assertions that his service-connected 
disabilities have increased in severity, more contemporaneous 
VA examinations are needed to adequately evaluate his claims.  
The duty to assist includes obtaining thorough and 
contemporaneous medical examinations, so that the evaluation 
of the claimed disabilities will be a fully informed one.  
Green v. Derwinski, 1 Vet. App. 121 (1991); 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).

During the hearing, the appellant also testified that Dr. 
John C. Garrett and Dr. Ashford McAllister had treated him 
for his left knee disability subsequent to July 2000.  Those 
medical reports are not of record.  Thus, an attempt to 
obtain them should be made.  

Further, regarding the appellant's cervical spine disability, 
during the pendency of this appeal, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 was amended.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002).  Given the appellant's assertions, 
additional consideration in this regard is warranted.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The appellant also seeks service connection for 
chondromalacia of the right knee.  Service medical records 
show in November 1963 the appellant complained of knee 
stiffness and soreness after exercising.  A December 1963 
Report of Medical Examination, a June 1969 separation from 
service Report of Medical Examination and an August 1969 
Physical Profile Record, all note chondromalacia of the right 
medial femoral condyle.  The record is silent with regard to 
any complaints of or adverse findings associated with a right 
knee disorder until August 1998.  An August 1998 note from 
Ortholink/Resurgens shows that the appellant complained of 
bilateral knee pain.  On physical examination, findings were 
normal, except for discomfort of the medial aspect, range of 
motion from 0 to 120 degrees, and mild medial joint line pain 
with McMurray's test.  While an August 1998 X-ray study of 
the right knee showed normal findings, a magnetic resonance 
imaging (MRI) scan revealed a torn lateral meniscus with 
degenerative changes within the medial compartment where 
there was sclerosis of the femoral condyle.  The impression 
was early osteoarthritis of the knee.  Anti-inflammatory 
medication was prescribed.  A June 2000 follow-up MRI scan 
revealed avascular necrosis of the medial femoral condyle.  
On VA fee basis examination in August 2000, clinical findings 
as well as x-ray findings of the right knee were normal.  
After examination, the examiner reported that there were no 
objective findings to render a diagnosis.  It does not 
appear, however, that the examiner reviewed the appellant's 
claims folder prior to or during examination.  In light of 
the foregoing, the Board finds that another VA examination is 
needed to ascertain whether the appellant currently has a 
right knee disability, and if so, to determined whether the 
disability may be medically linked to service.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claim and to ensure 
full compliance with all due process requirements, the case 
is REMANDED to the RO for the following actions:

1.  Ask the appellant to submit any 
additional information and/or evidence he 
may have to support his claims.  

2.  Obtain all pertinent medical reports 
since July 2000 associated with the 
veteran's service-connected left knee 
disability from Dr. John C. Garrett and 
Dr. Ashford McAllister.  

3.  Schedule the appellant for an 
audiometric examination to determine the 
severity of his bilateral hearing loss.  
All findings should be recorded in 
detail.  The claims folder must be 
provided to the examiner for review prior 
to the examination.  

4.  Schedule the appellant for orthopedic 
and neurological examinations to 
determine the severity of his service-
connected residuals of a lumbosacral 
strain, cervical spine, and left knee 
disabilities, and to ascertain the extent 
and nature of his right knee disability, 
if any.  

The appellant is hereby informed of his 
duty to report for all scheduled 
examinations.  He is further advised that 
if he fails to report for a scheduled 
examination, without good cause, his 
claims for increased ratings will be 
denied, and the service connection claim 
will be adjudicated based on the evidence 
of record.  38 C.F.R. § 3.655 (2002).

The examiners must be provided an 
opportunity to review the claims folder, 
including this remand.  The examiners 
should indicate in the report that the 
claims file was reviewed.  The examiners 
must provide a complete rationale for all 
conclusions and opinions.  
All necessary tests and studies should be 
conducted.  For each disability claimed, 
the examinations should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  The 
examiners should state what is normal 
range of motion for the cervical spine, 
lumbar spine, right knee and left knee.  
If any range of motions findings is found 
to be outside of the normal range of 
motion limits, the examiners should 
explain such findings.  The examiners 
should identify any functional limitation 
present, including whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement of the above-listed 
disabilities.  The examiners should 
described whether pain significantly 
limits functional ability during flare-
ups or when the disability at issue is 
used repeatedly.

If there is no limitation of motion or 
function, or no objective indications of 
pain, such facts must be noted in the 
report.  The examiners should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  

Regarding the cervical spine, the 
examiners should also comment on whether 
the appellant has intervertebral disc 
syndrome, and if so, whether the disease 
is moderate with recurring attacks; 
severe with recurring attacks and 
intermittent relief; or pronounced with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc with little intermittent 
relief.  In addition, the examiners 
should comment on whether the disability 
is productive of incapacitating episodes 
having a total duration of at least two 
weeks but less than four weeks, at least 
four weeks but less than six weeks, or at 
least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (in effect prior to September 
23, 2002); 67 Fed. Reg. 54345-54349 
(August 22, 2002) (to be codified as 
amended at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293).

Finally, the examiners should discuss the 
effect that each of the appellant's 
service-connected disabilities has upon 
his daily living and occupational 
activities.  DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2002).

5.  Issue to the appellant, and his 
representative, a VCAA letter advising 
them of the mandates of the VCAA, the 
nature of the evidence required to prove 
his claims, and of the type of 
development action VA will undertake, if 
any, in addition to the type of 
development action, he or his 
representative should take to 
substantiate the claims on appeal.  

6.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002) are fully complied with 
and satisfied.  If appropriate, 
accomplish any further indicated 
development.  Upon rendering a 
determination, if the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The appellant should be afforded 
the appropriate time period to respond.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified by the RO.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

